Culler, J. ■:
I concur in the opinion of Mr. Justice Woodward. But with the fear of The Matter of Church (92 N. Y. 1) before me, I suggest that the present case may be distinguished from the one cited. It is beyond dispute that in this character of statutes there must come a point when an enumeration of the various limitations of the application of the statute ceases to constitute classification, and becomes mere identification, for almost any object, whether it be a political division of the State, a geographical section of its territory, or even an individual citizen, can be identified by certain qualities that neither it nor he possesses in common with others of a class, as well as by name. Where the special attributes prescribed by the statute, *170as exclusive conditions for the application of the statute, can afford no fair or l’easonable grounds for limiting the statute to one class and excluding its application to others outside of that class., I think it should be held that such limitations constitute mere identification, and make the statute local within the inhibition of the Constitution. This act applies only to towns containing an incorporated village with a population of not less than 8,000 nor more than 15,000. The improvement which the statute authorizes to be made is by its terms to be wholly without the incorporated village, and in it neither the village nor its inhabitants are interested. What possible object can this provision, that the town must contain the incorporated village, serve except to identify some particular town % . By reference to, the Legislative Manual of 1896, which gives the population of the' various villages of the State, according to the census of 1890 (the manual of 1897 appears to give simply estimated figures), I find ten villages in this State with a population between 8,000 and 15,000 ■—• Cortland, Edgewater, Flushing, .Glens Falls, Lansingburg, blew Rochelle, Peekskill, Port Jervis, Saratoga Springs and Sing Sing. The village of Edgewater comprises parts of the territory oí two towns; Flushing has been incorporated into the city of blew York, Lansingburg is almost co-extensive with the town of the same name, so it is Impossible that there should be within the town a highway two and one-half miles in length outside of the village. This reduces the number of villages to which this statute can apply to seven, of which three, Peekskill, blew Rochelle and Sing Sing, are within the county of Westchester. I have little doubt that a-sufficient knowledge of the geography of these villages (which I do not possess) would enable one to very much narrow this.enumeration; nor can there be much doubt that the statute intended to apply to the village of blew Rochelle alone. But the application of the statute is still further limited by the requirement that the highway to be improved shall be two miles and a half in length beyond the limits of the incorporated village. Thus, not only the particular town, but even the particular highway is sought to be identified. If this statute is to be sustained it can be improved upon. The next statute, instead of providing for towns containing villages with from 8,000. to 15,000 inhabitants, may prescribe that it shall apply only where the village has a population of not more than 11,000 nor less *171than 12,000, thus identifying Saratoga Springs; or of not less than 9,000 nor more than 10,000, thus identifying Port Jervis, in the town of Deer Park; and it may provide that the highway to be improved shall not be less than two miles and a half and not more than two miles and three-quarters in length. There must come a point when such legislation contravenes the Constitution, and, in my opinion, the act under review has passed that point.
But if the statute is to be held a general one, then, in my judgment, it is obnoxious to the provision of the Constitution that requires that all city, town of village officers shall be elected by the electors of such cities, towns or villages, or appointed by such authority thereof as the Legislature shall designate. (§ 2, art. 10) Probably the laying out, widening and improvement of public highways is an administrative act of government rather than judicial. (I use the term judicial in the narrow sense of pertaining to the functions of the courts.) In this State, however, from the earliest times such questions- have been determined by commissioners appointed by the County Courts or by their predecessors, the Common Pleas, subject to review by the courts appointing them, and in certain cases by the Supreme Court on appeal. This practice has been so long continued that I concede it is within the power of the Legislature, at its option, to give the determination of the question whether such public improvements shall be made a judicial or an administrative aspect. In the present case, however, the determination of the commissioners appointed by the court seems final, and no power of review is given to the court. I think, therefore, that the commissioners are no more than administrative officers appointed by the court, instead of by the local authorities of the town. But be this as it may, it is certain that the physical construction and improvement of highways is a work that has always been discharged by, the town officers. By the present statute the power and duty of the town officers in these respects are taken away and vested in commissioners wlio are neither elected by the electors of the town nor appointed by its officers. The commissioners award the contract for the work, supervise its performance and avoid it if broken. The only power of the supervisor of the town is to sign such contract as he may be directed to by the commissioners. The town may be compelled to issue bonds to the *172amount of $75,000, if necessary, to pay for the improvement, in the management or direction of which neither its inhabitants nor officers have any voice. If the statute is general, then it may be fbat, in the great majority of the towns .of this State (for we are precluded from looking at the census to contradict this assertion), in the case of all highways two and one-half miles in length (and we are equally precluded from saying a majority of the highways aré not greater than that in extent), the duties and powers discharged by certain classes of town officers, from the earliest period of our State government, have been taken away from them and vested in commissioners who derive their appointments from the courts ; and. that the towns may he subjected to the pressure of great debts, in the creation of which neither their officers nor electors have taken any part.
In Astor v. The Mayor (62 N. Y. 567) it was held that the authority given the Central Park commissioners to grade certain streets in the city of Mew York ■ adjacent, to or connecting with the park, was constitutional. As I understand the opinion, there was involved only the right to exercise power as to a particular improvement, an improvement which at the time the Legislature could itself have directed to be made. This power still resides in the Legislature, so far as city streets are concerned, but no longer exists as to country highways. But in the opinion there is to be found no support for the'proposition that the Legislature could transfer from municipal authorities their general powers over the streets to officials neither ■ elected nor appointed by the local officers. It seems to me that this statute must fall under the condemnation of one or other of the two sections of the Constitution. If it is a local act, it is bad because the Legislature cannot pass such acts with regard to highways; if general, it is bad because it deprives the town authorities of the control of their highways.